Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 4, 2020.




                                       In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00784-CV


              IN THE ESTATE OF MIKE A. NUSS, DECEASED

                   On Appeal from the County Court at Law
                            Brown County, Texas
                      Trial Court Cause No. PRB014242


                          MEMORANDUM OPINION

      This is an appeal and a cross-appeal from a judgment signed August 20,
2019. On January 28, 2020, appellant/cross-appellee Alan Byrd and appellee/cross-
appellant Derek Crawford filed a joint motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.